DETAILED ACTION
In Reply filed on 03/09/2022, claims 1-9 are pending. Claim 1 is currently amended. Claims 1-9 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to specification have been withdrawn based on the Applicant’s amendment,
Previous Double Patenting rejection of claims 1-4 and 6-9 have been withdrawn based on the filed of Terminal Disclaimer by the Applicant. 
35 USC 103 rejections of claims 1-5 and 8-9 as unpatentable over Hellestam in view of Knittel have been withdrawn based on the Applicant’s amendment. However, new ground of rejections have been established. See 35 USC 103 rejections.
35 USC 103 rejections of claims 6-7 as being unpatentable over Hellestam and Knittel in view of Bessac have been withdrawn based on the Applicant’s amendment. However, new ground of rejections have been established. See 35 USC 103 rejections.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021, 10/22/2021, and 05/06/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application Number: 16/677,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106444 (“Ishida et al” hereinafter Ishida).
Regarding Claim 1, Ishida teaches a system for manufacturing a three-dimensional article ([0002]) comprising: 
a support plate (Figure 3, sample plate 121) having a support surface (the plate has a surface); 
a powder dispenser (Figure 3, forming-material discharging sections 1230, the forming material can be powder [0064] which implies the head unit can dispense powder); 
a fusing apparatus configured to form and scan an energy beam (Figure 3, laser radiating sections 1300 radiated laser L); 
a controller (Figure 1A, control unit 400) including a processor ([0067], control unit includes a personal computer) and a non-transient storage device ([0067], control unit includes a personal computer which implies the present of a non-transient storage device within the computer) configured to: 
operate the powder dispenser ([0067], control unit controls the forming material discharging sections 1230) to dispense a first layer of powder (Figure 8B, the forming material M is formed as a first layer supplied from the forming-material discharging sections 1230); 
operate the fusing apparatus to scan the energy beam upon the first layer of powder to fuse a first boundary contour that is fused at least through the first layer of powder (Figure 8B, molten section 50 is formed by radiating the lasers L on portions corresponding to a contour region of the three-dimensional formed object from the laser radiating sections 1300 [0095] where Fig 8B is the same as Fig 7B [0102), fusing the first boundary contour includes scanning along the first boundary contour with the energy beam which traces and solidifies a first part of an outer surface of the three-dimensional article (Figure 8B, molten section 50 is the contour boundary region);
operate the powder dispenser to dispense a second layer of powder over the first layer of powder (Figure 8C, second layer is applied using the forming material discharging sections 1230); 
operate the fusing apparatus to scan the energy beam upon the second layer of powder to fuse a first infill section that is fused through the first and second layers of powder (Figure 8D, molten section 55 is formed by applying heat to the portion [0105]) the first infill section is laterally inside the first boundary contour (Figure 8D); 
operate the powder dispenser to dispense a third layer of powder over the second layer of powder (Figure 8E); and 
repeat operating the powder dispenser and the fusing apparatus to complete a fabrication of the three-dimensional article ([0107]).
Ishida fails to explicitly teaches operate the fusing apparatus to scan the energy beam upon the third layer of powder to fuse a second boundary contour that is fused through the second and third layers of powder and is fused to the first boundary contour, fusing the second boundary contour includes scanning along the second boundary contour with the energy beam which traces and solidifies a second part of the outer surface of the three-dimensional article.
However, Ishida teaches repeating the operations shown in Figures 8B-8D to form a completed three-dimensional object ([0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of dispense layers of powder and a plurality of boundary contour, since duplication of the process creates more layers for the manufacturing object while maintaining the same predictable result. See MPEP 2143 (I)(A). 

    PNG
    media_image1.png
    392
    767
    media_image1.png
    Greyscale

Regarding Claim 2, Ishida teaches the system of claim 1 wherein the first layer of powder is dispensed upon the support surface (Figure 8A, the forming material M is formed as a first layer and supplied form the forming material discharging sections 1230 to the sample plate 121 [0094]. Fig 7A and 8A are the same process [0103]).
Regarding Claim 3, Ishida teaches the system of claim 1 wherein the first layer of powder is dispensed upon a previously dispensed layer of powder (See above Figure 8B).
Regarding Claim 4, Ishida teaches the system of claim 3 but fails to explicitly teach wherein the previously dispensed layer of powder includes at least a portion of a previously fused infill section.
However, However, Ishida teaches repeating the operations shown in Figures 8B-8D to form a completed three-dimensional object ([0107] and attached Figure 8E below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the first layer as the Nth layer and the subsequent layers as the layers thereafter from which the method starts to apply since the process in forming a plurality of dispense layers of powder and a plurality of boundary contour. The duplication of the process creates more layers and a previously fused infill section for the manufacturing object while maintaining the same predictable result. See MPEP 2143 (I)(A).
Regarding Claim 5, Ishida teaches the system of claim 1 but fails to explicitly teach wherein the first layer of powder is dispensed upon a plurality of partially fused layers of powder that includes at least one previously fused infill section that is fused through two of the layers of powder, the first infill section is fused to the previously fused infill section.
However, Ishida teaches repeating the operations shown in Figures 8B-8D to form a completed three-dimensional object ([0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the first layer as the Nth layer and the subsequent layers as the layers thereafter from which the method starts to apply since the process in forming a plurality of dispense layers of powder and a plurality of boundary contour. The duplication of the process creates more layers which includes a plurality of partially fused layers of powder that includes at least one previously fused infill section that is fused through two of the layers of powder, the first infill section is fused to the previously fused infill section for manufacturing object while maintaining the same predictable result. See MPEP 2143 (I)(A).
Regarding Claim 8, Ishida teaches the system of claim 1 wherein the energy beam is one or more of a laser beam (Figure 3, laser radiating sections 1300 radiated laser L) and an electron beam.
Regarding Claim 9, Ishida teaches the system of claim 1, but fails to explicitly teaches wherein the controller is further configured to: operate the powder dispenser to dispense a fourth layer of powder over the third layer of powder; and operate the fusing apparatus to scan the energy beam upon the fourth layer of powder to fuse a second infill section that is fused through the third and fourth layers of powder and is fused to the first infill section.
However, Ishida teaches repeating the operations shown in Figures 7B-7E to form a completed three-dimensional object ([0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of dispense layers of powder and a plurality of boundary contour, since duplication of the process creates more layers for the manufacturing object while maintaining the same predictable result. See MPEP 2143 (I)(A), the duplication of the operations would provide all of the claimed limitations.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106444 (“Ishida et al” hereinafter Ishida) as applied to claim 1 above, and further in view of US 2014/0348692A1 (“Bessac et al.” hereinafter Bessac). 
Regarding claim 6, Ishida teaches the system as claimed in claim 1 but fails to teach the first, second, and third layers of powder individually have a thickness of 10 to 100 microns.
However, Bessac teaches the first, second, and third layers of powder individually have a thickness of 10 to 100 microns (0068, thickness of a powder layer may vary from 5 μm to 300 μm.
Ishida and Bessac are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of layers by Ishida to incorporate the powder layer has thickness of 5 to 300 microns disclosed by Bessac based on the type of powder used during the manufacturing process and depending on the desired geometry, mechanical or surface properties of the object to be produced, the thickness of the targeted final layer, the average diameter of the particles may be varied ([0068]). Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range. See MPEP 2144.05.
Regarding Claim 7, Ishida teaches the system as claimed in claim 1. Hellestam fails to teach first, second, and third layers of powder individually have a thickness of 20 to 50 microns.
However, Bessac teaches the first, second, and third layers of powder individually have a thickness of 20 to 50 microns (0068, thickness of a powder layer may vary from 5 μm to 300 μm).
Ishida and Bessac are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of layers by Ishida to incorporate the powder layer has thickness of 20 to 50 microns disclosed by Bessac based on the type of powder used during the manufacturing process depending on the desired geometry, mechanical or surface properties of the object to be produced, the thickness of the targeted final layer, the average diameter of the particles may be varied ([0068]). Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range. See MPEP 2144.05.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/           Supervisory Patent Examiner, Art Unit 1754